Citation Nr: 0735429	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 2002 to June 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, HI.  

In the notice of disagreement of January 2004, the veteran 
presented a claim for vocational rehabilitation and the Board 
hereby brings this matter to the RO's attention.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that, in March 2003, the veteran 
began physical therapy at the Presidio of Monterey, Army 
Health Clinic (POMAHC) for left knee retropatellar pain 
syndrome (RPPS) and left ankle sprain.  She was scheduled for 
a magnetic resonance imaging (MRI) scan of the left ankle on 
April 11, 2003 which, according to an April 19, 2003, 
physical therapy record, appears to have been conducted.  
There is no report of the MRI findings.  The Records 
Management Center (RMC) has indicated that all available 
records have been forwarded.  It does not appear that 
complete clinical records are of file, and there is no 
separation examination.  VA examination in January 2004, 
which included X-ray examinations, determined that there was 
not enough medical evidence to provide diagnoses for left 
ankle and left knee disorders.

The service medical records strongly suggest that an MRI 
examination was conducted in April 2003, by direction of the 
POMAHC physical therapy clinic.  All efforts to obtain the 
MRI results should be exhausted prior to rendering a final 
determination in this case.  38 C.F.R. § 3.159(c)(2), (3) 
(2007).  The RO should contact the veteran and request her to 
identify the facility that performed her MRI examination.  
Thereafter, the RO should make a direct request to the 
identified facility for the MRI results.  Once again, the RO 
should request the veteran to submit any service medical 
records in her possession, to include the MRI results.

As the records of treatment appear to be incomplete, the RO 
should also directly contact POMAHC and request all clinical 
records of treatment, including any X-ray or MRI examination 
reports, in their possession.  The RO should also directly 
inquire as to whether a separation examination was conducted.  
See M21-MR, III.iii.2.D.23.a & b.

Finally, the RO should document for the record as to whether 
obtaining current MRI examinations of the veteran's left knee 
and ankle is feasible.  Thereafter, the RO should schedule 
the veteran for VA orthopedic examination based upon review 
of the claims folder and if, feasible, MRI examination 
results. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran for the following:
	a) request her to identify the facility that 
performed her MRI examination in April 2003 and 
make a direct request to the identified facility 
for the MRI scan results;
	b) once again request her to submit any 
service medical records in her possession, to 
include the MRI results; and 
	c) advise her of the alternate forms of 
evidence that may serve to supplement the 
missing service medical records.

2.  Directly contact POMAHC and request all 
clinical records of the veteran's treatment for 
her left knee and ankle, including any X-ray or 
MRI examination reports, in their possession; 
and conduct an investigation to determine 
whether a separation examination was conducted.

3.  Document for the record as to whether 
obtaining current MRI examinations of the 
veteran's left knee and ankle is feasible.  The 
RO should then schedule the veteran for VA 
orthopedic examination based upon review of the 
claims folder and, if feasible, MRI examination 
results.  Following examination and review of 
the claims folder, the examiner is requested to 
provide opinion on the following:
    a) What is the diagnosis, or diagnoses, of 
all left knee and left ankle disorders; and, if 
a current disability is present, 
    b) whether it is at least as likely as not 
that any currently diagnosed disorder of the 
left knee and/or left ankle first manifested in 
service and/or is causally related to injury or 
disease in service?  

The examiner must provide a rationale for the 
opinions expressed.  In providing opinion, the 
examiner is requested to discuss whether the 
veteran's report that in-service MRI results 
showed mucoid degeneration of the medial 
meniscus is consistent with the current clinical 
findings of record.  If an opinion cannot be 
medically determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.  

3.  Thereafter, readjudicate the claims.  If any 
benefit sought on appeal remains denied, furnish 
the veteran and her representative a 
supplemental statement of the case and provide 
an appropriate period of time to respond.

  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

